Citation Nr: 1038194	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  05-37 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a left knee condition, 
to include as secondary to a service-connected right ankle 
disability.  

2.  Entitlement to service connection for a right knee condition, 
to include as secondary to a service-connected right ankle 
disability.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to December 
1980.  He also has a period of unverified active duty service 
from December 1960 to April 1976.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision rendered by the Waco, 
Texas Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The Veteran testified during a hearing before the undersigned in 
June 2009.  A transcript is of record.  During the hearing, the 
Veteran submitted additional evidence, accompanied by a waiver of 
initial RO review of such evidence.  See 38 C.F.R. § 20.1304 
(2009).  

In January 2010, the Board reopened the Veteran's previously 
denied claim for service connection for a right knee condition 
and remanded the claims on appeal herein for further evidentiary 
development.  Such development has been undertaken and the 
Veteran's claims returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, an additional remand is required in this case.  
Although the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon which to 
decide the claims so that the Veteran is afforded every possible 
consideration.

Although not specifically asserted by the Veteran, the Board 
noted in the January 2010 remand that the competent medical 
evidence of record suggested a possibility that the Veteran's 
claimed left and/or right knee condition was related to his 
service-connected right ankle condition.  Indeed, the January 
2010 Board remand instructed that the VA examiner opine as to the 
probably of such an etiological relationship.  However, upon 
review of the Veteran's VA claims file, the Board notes that 
neither the February 2005 nor September 2005 VCAA letters 
informed the Veteran of what evidence is necessary to 
substantiate a secondary service connection claim.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2009).  
Moreover, since this theory of service connection was never 
asserted by the Veteran, he has made no statements which reflect 
that he has actual knowledge of the evidence necessary to 
substantiate his claims.  

If, as here, the record has a procedural defect with respect to 
the notice required under the VCAA, this may not be cured by the 
Board.  See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore 
must remand the case to the AMC because the record does not show 
that the Veteran was provided adequate notice under the VCAA and 
the Board is without authority to do so.  

Further, the competent medical and other evidence of record 
suggests that the Veteran injured his knees in a work-related 
incident in July 1999.  See e.g., the June 2009 VA hearing 
transcript at page 5.  At that time, the Veteran was an employee 
of the U.S. Post Office, and such claims are handled by the 
Office of Workers' Compensation Programs (OWCP) under the 
Department of Labor (DOL).  Since his knee injuries were part of 
a workman's compensation claim, relevant documents may be 
contained in his workman's compensation file.  Where a Veteran 
puts VA on notice of evidence that may relevant to a claim, "the 
relevance of the documents cannot be known with certainty before 
they are obtained."  See Hyatt v. Nicholson, 21 Vet. App. 390, 
394 (2007).

Accordingly, the case is REMANDED for the following actions:

1.  The AMC must assure that all notice and 
development required by the VCAA has been 
accomplished, to include providing the 
Veteran with a corrective VCAA letter which 
informs him of what the evidence must show to 
establish secondary service connection for 
his claimed disabilities.

2.  The AMC should contact the Office of 
Workers' Compensation Programs under the 
Department of Labor to obtain copies of the 
Veteran's workman's compensation claims 
regarding an injury to either knee in 1999.  
If the search for such records has negative 
results, the claims file must be properly 
documented as to the unavailability of these 
records.

3.  When the development requested has been 
completed, the case should be reviewed by the 
RO on the basis of additional evidence.  If 
the benefits sought are not granted, the 
Veteran and his representative should be 
furnished a supplemental statement of the 
case (SSOC) and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


